UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6103



JEAN-RIBBENTROP AMAZON,

                                           Petitioner - Appellant,

          versus


DORIS MEISSNER, Commissioner of Immigration
and Naturalization Services; JANET RENO, U.S.
Attorney General,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-99-1376-AM)


Submitted:   May 31, 2000                 Decided:   August 9, 2000


Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jean-Ribbentrop Amazon, Appellant Pro Se.    James Arthur Hunolt,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jean-Ribbentrop Amazan* appeals from the dismissal of his 28

U.S.C. § 2241 (1994) petition, in which he challenged his detention

pending deportation.   Since filing this appeal, Amazan has been

deported to his homeland.   Because his petition attacked his con-

finement only (rather than the deportation order), and because

Amazan has not alleged any collateral consequences arising from his

detention or deportation, his appeal is moot.      See Spencer v.

Kemna, 523 U.S. 1, 7 (1998).   Accordingly, we dismiss the appeal.

In light of this disposition, we also deny Amazan’s motion for

appointment of counsel. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       This case was docketed under the name “Amazon” in the dis-
trict court and this Court.


                                 2